This proceeding in error is brought to reverse a judgment of the common pleas court of Lucas county upon the ground that the court erred in directing a verdict in behalf of the defendant, National Bank of Commerce, and in excluding evidence.
The plaintiff in error, Hyman Nankas, a native of Russia, who had been residing in the United States for about two years, purchased from the defendant in error 1,000 Russian rubles for $195, on September 4, 1917, and received a writing of which the following is a copy: *Page 55 
"No. 7385.                                Date Sept. 5, 1917.
"Received from M. Nankas, at ___, One Hundred Ninety-Five 00/Dollars for 1000 Roubles, Foreign Currency, to be remitted to Zcerochatelnaya Kassa in Kiev, Russia. Send book here.
"National Bank of Commerce
"195.00.                  Foreign Exchange Department.
"By I. Jules."
The plaintiff below offered evidence of a conversation between himself and one Jules, manager of the foreign department of the bank, to the effect that it was agreed that plaintiff was to pay $195 for 1,000 rubles, and that the money was to be sent to Kiev, Russia, and that the bank would have the bank book back not later than six months from that time, and that if plaintiff did not get the book he would get his money back. The trial court excluded the evidence tending to show the oral agreement, and directed a verdict in favor of the defendant, on which judgment was entered.
The writing given at the time of the payment of the money was more than a receipt, because it embodied a new obligation and purported to set out the purpose for which the money therein referred to was received, and the manner in which it was to be used, and constituted a contract between the parties, though signed by the bank only, as the plaintiff below took it into his possession, control, and custody, and assented to its terms. This written contract cannot be enlarged, contradicted, or explained by parol evidence. Klonowski v. Monczewski, 109 Ohio St. 230,142 N.E. 368.
By the contract in writing the bank agreed to remit the money to the place named in Kiev, Russia, *Page 56 
with the direction that the bank book should be sent to the place of remittance. No claim is made by the plaintiff in error that the case comes within National Bank of Commerce v. Evanoff,15 Ohio App. 51, or that the defendant is liable for the value of the foreign currency purchased.
The oral evidence offered would clearly enlarge the terms of the contract embraced within the writing, and it was therefore inadmissible. Shabluk v. Highland Park State Bank, 235 Mich. 648,  209 N.W. 819; Vasu v. People's State Bank, 234 Mich. 610,208 N.W. 690; Karnov v. Goldman, 229 Mich. 551, 201 N.W. 447;Klonowski v. Monczewski, supra.
The record shows that no evidence was adduced tending to show a breach of the contract contained in the writing. The court below, therefore, did not err in directing a verdict, under the principle announced in the second syllabus of Klonowski v.Monczewski, supra.
There is no error apparent upon the face of the record, and the judgment will be affirmed.
Judgment affirmed.
RICHARDS and LLOYD, JJ., concur. *Page 57